Order, Supreme Court, New York County (Leland DeGrasse, J.), entered October 7, 1997, which, in an action for personal injuries sustained in a trip and fall allegedly caused by negligently installed telephone wire in plaintiffs work place, granted defendant NYNEX’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the motion for summary judgment denied without prejudice to renewal upon completion of all discovery.
*297Upon the present circumstances, the motion court erred in granting summary judgment where plaintiff has not yet been afforded the opportunity to complete discovery (see, CPLR 3212 [f]). Concur — Rosenberger, J. P., Lerner, Rubin and Mazzarelli, JJ.